Matter of Muniz v Director of Special Hous., Doccs (2018 NY Slip Op 05560)





Matter of Muniz v Director of Special Hous., Doccs


2018 NY Slip Op 05560


Decided on July 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 26, 2018

[*1]In the Matter of ELVIN MUNIZ, 
vDIRECTOR OF SPECIAL HOUSING, DOCCS, Respondent.

Calendar Date: June 11, 2018

Before: Egan Jr., J.P., Lynch, Devine, Aarons and Pritzker, JJ.


Elvin Muniz, Ossining, petitioner pro se.
Barbara D. Underwood, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Although petitioner seeks to be restored to the status that he enjoyed prior to the disciplinary determination, he is not entitled to this relief (see Matter of Thioubo v Annucci, 160 AD3d 1327, 1327 [2018]; Matter of Smart v Annucci, 155 AD3d 1289, 1289 [2017]). Accordingly, and inasmuch as petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Harrison v Annucci, 159 AD3d 1255, 1256 [2018]; Matter of Colon v Annucci, 156 AD3d 1099, 1099 [2017]).
Egan Jr., J.P., Lynch, Devine, Aarons and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.